Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-03540-PAB-STV

  FAITH GERMAN, and
  ASHLYN HOFFMAN, on behalf of themselves and those similarly situated,

         Plaintiffs,

  v.

  HOLTZMAN ENTERPRISES, INC., d/b/a Great Clips – HEI,

         Defendant.


                                             ORDER


         This matter is before the Court on Plaintiffs’ Motion for Conditional Collective

  Action Certification and Court-Authorized Notice [Docket No. 43]. The Court has

  jurisdiction pursuant to 28 U.S.C. § 1331.

  I. BACKGROUND

         This dispute involves alleged non-payment of overtime wages for hourly, non-

  exempt employees under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

  seq. Defendant is the owner of a number of hair salons across Colorado, see Docket

  No. 38 at 4, ¶ 15, and plaintiffs are former employees of defendant. See id. at 2-3,

  ¶¶ 4-5. Plaintiffs allege that defendant automatically deducted 30 minutes from an

  employee’s work time each day regardless of whether an employee took a 30-minute

  meal break. Id. at 6, ¶ 25. This deduction was mandatory and company policy. See id.

  at 6-7, ¶¶ 25, 28. Additionally, plaintiffs were expected to work without taking any rest

  breaks. Id. at 7, ¶ 30. Finally, plaintiffs were expected to arrive early for their shift and
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 2 of 12




  were prevented from clocking in when they arrived. See id. at 8-9, ¶¶ 35-36. A similar

  situation happened at the end of the shift; once the last customer left for the day,

  plaintiffs were required to clock out, regardless of whether they were required to stay

  past the last customer’s departure. See id. at 9-10, ¶ 37.

         Plaintiffs filed their complaint on December 13, 2019. See Docket No. 1. In their

  second amended complaint, plaintiffs bring their FLSA claim as a collective action

  pursuant to 29 U.S.C. § 216(b). See Docket No. 38 at 16. Plaintiffs request that the

  Court conditionally certify the collective action and approve the proposed Notice to

  Collective Action to be disseminated to members. See Docket No. 43. Defendant

  opposes the motion. See Docket No. 53.

  II. ANALYSIS

         A. Conditional Certification

         Plaintiffs ask the Court to conditionally certify the case as a collective action

  pursuant to § 216(b) of the FLSA, which provides in pertinent part:

         Any employer who violates the provisions of . . . section 207 of this title shall
         be liable to the employee or employees affected in the amount of . . . their
         unpaid overtime compensation, . . . and in an additional equal amount as
         liquidated damages. . . . An action to recover the liability prescribed in
         [Section 207] may be maintained against any employer . . . in any Federal
          . . . court of competent jurisdiction by any one or more employees for and in
         behalf of himself or themselves and other employees similarly situated.

  29 U.S.C. § 216(b). There is a two-step approach for determining whether plaintiffs are

  “similarly situated” for purposes of FLSA collective action certification. Thiessen v. GE

  Capital Corp., 267 F.3d 1095, 1105 (10th Cir. 2001). 1 A court’s initial certification


         1
        Thiessen involved a collective action under the Age Discrimination in
  Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. Because the ADEA adopts the
                                            2
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 3 of 12




  comes at the notice stage, where courts determine whether the putative collective

  action members are similarly situated for purposes of sending notice to putative

  members. Id. at 1102. At the first stage, a plaintiff is required to provide “nothing more

  than substantial allegations that the putative class members were together the victims

  of a single decision, policy or plan.” Id.; see also Stransky v. HealthONE of Denver,

  Inc., No. 11-cv-02888-WJM-MJW, 2012 WL 6548108, at *4 (D. Colo. Dec. 14, 2012).

  This is a “lenient” standard, Boldozier v. Am. Family Mut. Ins. Co., 375 F. Supp. 2d

  1089, 1092 (D. Colo. 2005), “which typically results in conditional certification of a

  representative class.” Renfro v. Spartan Computer Servs., Inc., 243 F.R.D. 431, 432

  (D. Kan. 2007). The second stage, which comes at the conclusion of discovery, applies

  a stricter standard of “similarly situated,” including application of at least four factors, to

  determine whether the case can proceed as a collective action. Thiessen, 267 F.3d at

  1102-03.

         Plaintiffs seek to represent a collective action of

         [a]ll hourly, non-exempt employees who worked for Defendant in the State
         of Colorado any time within three years of the filing of this Complaint
         through final disposition of this case (the “Collective Action Period”), who
         were eligible for but did not receive overtime compensation (the
         “Collective Action Class”) on account of Defendant’s payment policies and
         practices.

  Docket No. 43 at 3. Plaintiffs, through their complaint and various declarations, assert

  that defendant had a uniform policy of preventing employees from taking routine rest

  breaks and bona fide meal breaks, in addition to requiring employees to work off the


  collective action mechanism set forth in FLSA § 216(b), courts apply Thiessen to FLSA
  collective actions. See Kaiser v. At The Beach, Inc., 2010 WL 5114729, at *4 n.9 (N.D.
  Okla. Dec. 9, 2010); see also Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679
  (D. Kan. 2004).
                                             3
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 4 of 12




  clock. See Docket No. 43 at 5.

         A former general manager of defendant, Farryn Trease, states in a declaration

  that “[m]aking sure employees routinely received rest breaks was never a practice of

  management” and that “[r]est breaks were not encouraged.” See docket No. 43-4 at 1,

  ¶ 4. Ms. Trease also states that she was instructed by upper management “to audit

  employees’ time to make sure that a 30-minute meal break was deducted from

  employees’ pay if they had not clocked out for a meal break.” See id. at 1-2. ¶ 6. So

  long as an employee had “no-cut time,” where the employee was not cutting hair, the

  practice was to deduct the break even if the employee was doing other work that was

  not specifically cutting hair. See id. Additionally, Ms. Trease states that employees

  were told to arrive ten minutes early for their shifts but were encouraged to hold off

  before clocking in until their shift officially started. See id. at 2, ¶ 8. Employees were

  also asked to stay after they clocked out to help close the salon. See id., ¶ 9.

  Declarations by other employees repeat Ms. Trease’s allegations. See Docket Nos. 43-

  2, 43-3, 43-5, 43-6. Plaintiffs’ complaint makes substantially the same allegations. See

  Docket No. 38 at 4-10, ¶¶ 14-37.

         At this stage of the litigation, the Court must determine whether plaintiffs and the

  putative collective members were employed in similar positions and whether the

  plaintiffs and putative collective members were subject to defendant’s allegedly unlawful

  policy, decision, or plan. Grady v. Alpine Auto Recovery, LLC, No. 15-cv-00377-PAB-

  MEH, 2015 WL 3902774, at *5–6 (D. Colo. June 24, 2015). T his is a lenient standard

  and a minimal burden. See Baldozier, 375 F. Supp. 2d at 1092. The Court finds that

  plaintiffs have presented substantial allegations that the members of the collective are

                                                4
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 5 of 12




  similarly situated. According to the declarations and allegations, hourly employees,

  regardless of precise title, were required to work as hairstylists and were consistently

  required to forgo rest and meal breaks in addition to being asked to work off the clock.

  This is sufficient at this stage of the case. See Renfro, 243 F.R.D. at 433–34

  (“Generally, where putative class members are employed in similar positions, the

  allegation that defendants engaged in a pattern or practice of not paying overtime is

  sufficient to allege that plaintiffs were together the victims of a single decision, policy or

  plan.”).

         Defendant argues that the “individuals in the proposed collective class are

  disparate [and] not similarly situated.” See Docket No. 53 at 4. Specifically, defendant

  contends that the proposed class includes em ployees of all different titles – from hair

  stylist to general manager – and that smokers versus non smokers are a separate class

  because smokers sometimes received rest breaks. See id. at 3-4. The Court finds this

  argument unpersuasive. First, the burden at the notice stage of the litigation is minimal,

  see Boldozier, 375 F. Supp. 2d at 1092, and the Court declines def endant’s invitation to

  weigh evidence and resolve factual disputes regarding what precise responsibilities

  each employee had when plaintiffs allege that all hourly employees were prevented

  from taking breaks. Second, the key issue at the notice stage is whether the proposed

  collective includes non-exempt employees who are similarly situated “in the crucial

  respect that all have allegedly been denied overtime compensation.” See Hornaday v.

  Mountain States Casing, LLC, 15-cv-01011-WJM-KLM, 2016 WL 8253896, at *2 (D.

  Colo. June 8, 2016) (rejecting argument that differences in pay structure precludes

  conditional certification); see also Arfsten v. Cutters Wireline Serv., Inc., No.

                                                5
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 6 of 12




  16-cv-01919-MSK-KMT, 2017 WL 2400489, at *1 (D. Colo. May 26, 2017) (finding

  allegations that employees “were subject to the same compensation policies concerning

  the payment of overtime” were sufficient to show substantial similarity). Plaintiffs’

  complaint and declarations contain ample allegations regarding the denial of overtime

  pay. Third, that some smokers received breaks and others did not is inconsequential.

  Ms. Trease’s declaration states that, even when smokers were allowed breaks, they

  were “urged” to clock out. See Docket No. 43-4 at 1, ¶ 4. That smokers received

  uncompensated breaks is consistent with a collective that alleges members were

  denied overtime pay.

         B. Statute of Limitations

         Plaintiffs’ proposed collective includes members who were denied overtime pay

  “any time within three years of the filing of this Complaint through final disposition of this

  case.” See Docket No. 43 at 3. Defendant argues that this impermissibly permits a

  three year statute of limitations when FLSA only permits a three year statute of

  limitations for willful violations of FLSA. See Docket No. 53 at 4-5. While defendant is

  correct that FLSA’s statute of limitations is three years for willful violations, see 29

  U.S.C. § 255(a), defendant fails to support its argument that the statute of limitations

  should be determined at the notice stage. Rather, statute of limitations arguments are

  better suited for later stages of the litigation. See Judd v. Keypoint Gov’t Sols., No. 18-

  cv-00327-RM-STV, 2018 WL 4383037, at *6 (D. Colo. July 30, 2018) (collecting cases).

         The Court does, however, agree with defendant that plaintiffs’ proposed class

  includes the incorrect date for tolling the statute of limitations. FLSA states that a

  collective action is tolled when a putative class member files her “written consent.” See

                                                6
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 7 of 12




  29 U.S.C. § 256(b). A named plaintiff, however, has her claim tolled when she files

  suit. See § 256(a). Because only the named plaintiffs will have their claims tolled by

  the date of the filing of the complaint, the Court will conditionally certify a collective that

  removes the language “of the filing of this Complaint” and replace it with “within three

  years of filing their written consent” such that the conditional collective is:

         all hourly, non-exempt employees who worked for Defendant in the State
         of Colorado any time within three years of the filing their written consent
         through final disposition of this case, who were eligible for but did not
         receive overtime compensation on account of Defendant’s payment
         policies and practices.

         C. Notice

         After conditional certification, the court may authorize the representatives to

  provide the putative collective a notice and opt-in consent form. Hoffmann-LaRoche,

  Inc. v. Sperling, 493 U.S. 165, 169–70 (1989); see also 29 U.S.C. § 216(b) (“No

  employee shall be a party plaintiff to any such action unless he gives his consent in

  writing to become such a party and such consent is filed in the court in which such

  action is brought.”). The Court has broad discretion regarding the details of the notice

  sent to potential opt-in plaintiffs. Hoffmann-LaRoche, 493 U.S. at 171. “The

  overarching policies of the FLSA’s collective suit provisions require that the proposed

  notice provide accurate and timely notice concerning the pendency of the collective

  action, so that [potential plaintiffs] can make informed decisions about whether to

  participate.” Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 450

  (S.D.N.Y. 2011) (citations and quotations omitted).

         Defendant takes issue with plaintiffs’ initially proposed notice, arguing that it is

  “self-serving advocacy,” and provides its own notice as an alternative. Docket No. 53 at

                                                 7
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 8 of 12




  6. In reply, plaintiffs submit a revised notice, making nearly all of defendant’s proposed

  edits. See Docket No. 57-2. The Court finds that plaintiffs’ revised proposed notice is

  proper, except that all references to the “date of the court’s order” should either be

  stricken or reference the appropriate time frame outlined above; that is, within three

  years of filing written consent to join the lawsuit. The revised notice informs the putative

  class members of the parties, the allegations, the lawsuit’s status as a collective action,

  how to join the lawsuit, and the consequences of choosing not to join the collective

  action. See id. at 1-3. Additionally, the revised notice informs putative class members

  that they must return the form within ninety days to plaintiffs’ counsel. See id. at 1-2.

         Defendant argues that the ninety day notice period is “excessive and

  unnecessary.” See Docket No. 53 at 7. The Court disagrees. First, contrary to

  defendant’s assertion, ninety day periods are not unusual. See, e.g., Darrow v. WKRP

  Mgmt., LLC, No. 09-cv-01613-CMA-BNB, 2012 WL 638119 (D. Colo. Feb. 28, 2012)

  (permitting ninety day period). Second, and more importantly, a trial court has broad

  discretion in addressing notice to putative class members. Hoffmann-LaRoche, 493

  U.S. at 171. The Court agrees with plaintiffs that the COVID-19 pandemic, which has

  resulted in delays in mail delivery and among numerous other disruptions to daily life, is

  sufficient grounds to permit a ninety day period.

         Next, defendant asserts that the notice should be sent once v ia email and once

  via U.S. mail. See Docket No. 53 at 8. Plaintiffs contend that a reminder notice should

  be sent fifteen days before the close of the opt-in period. See Docket No. 43 at 13.

  Defendant’s only argument against the reminder is that it will “bombard members of the

  putative class.” See Docket No. 53 at 9. The Court finds this argument unpersuasive.

                                               8
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 9 of 12




  Courts permit reminder notices, see, e.g., May v. E & J Well Serv., No. 14-cv-00121-

  RBJ, 2014 WL 2922655, at *3 (D. Colo. June 27, 2014), and the Court f inds that a

  reminder notice is appropriate here. However, the reminder notice may only be sent to

  those who have not yet responded to the initial opt-in notice, either by contacting

  counsel or opting in to the collective action. Defendant takes issue with the sending of

  the reminder notice, but not the substance of the proposed notice submitted by

  plaintiffs. The Court finds plaintiff’s draft reminder notice, Docket No. 43-7 at 1, is

  appropriate. Thus, plaintiffs may send the reminder notice fifteen days before the close

  of the notice period.

         In addition to the reminder notice, plaintiffs request that defendant be required to

  post the notice at all of its salons in Colorado. Docket No. 43 at 12. Def endant objects

  to posting such notices. See Docket No. 53 at 8. Plaintiffs argument is that posting the

  notice in the salon would serve to reach more people and cites a case where notices in

  the place of employment were permitted. See Docket No. 43 at 12. However, in that

  case, the defendant did not object to placing the notice in its place of business. See

  Aldama v. Fat Alley, Inc., No. 19-cv-00524-WJM-MEH, 2019 WL 4645427, at *3 (D.

  Colo. Sept. 24, 2019). Plaintiffs provide no support for requiring a defendant to post a

  notice in its places of business over its objection. The Court finds that the four notices

  already approved are sufficient to provide opt-in plaintiffs the opportunity to join the

  collective action.

         Finally, defendant contends that it should be required to only provide the name,

  last known address, and email address of the putative collective members and not the

  job title, telephone number, dates of employment, or employee identification number as

                                                9
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 10 of 12




   plaintiffs request. See Docket No. 53 at 9-10. The crux of defendant’s argument is that

   this information is beyond the scope of discovery and will only be used to “stir up further

   claims in this lawsuit.” See id. at 10. Plaintiffs argue that this information is frequently

   provided and should be so here. See Docket No. 57 at 9-10. With the exception of the

   telephone numbers, the Court agrees with defendant that all the information requested

   is unnecessary.

          The Supreme Court has directed that limiting communications between parties

   and class members must “be based on a clear record and specific findings that reflect a

   weighing of the need for a limitation and the potential interference with the rights of the

   parties.” Gulf Oil Co. v. Bernard, 452 U.S. 89, 101 (1981). Defendant makes a

   conclusory argument that the information will be used to stir up litigation, but does not

   direct the court to any record or evidence suggesting abuse by plaintiffs’ counsel. See

   Id. at 102; see also Bass v. Pjcomn Acquisition Corp., No. 09-cv-01614-REB-MEH,

   2011 WL 902022, at *3 (D. Colo. Mar. 14, 2011). At the sam e time, plaintiffs offer no

   argument why job title, employee identification number, or dates of employment are

   necessary to providing notice to putative class members. It is true that potential

   members of a collective action should be notified of their rights. See, e.g., Lindsay v.

   Cutters Wireline Serv., Inc., No. 17-cv-01445-PAB-KLM, 2018 WL 4075877, at *3 (D.

   Colo. Aug. 27, 2018). However, that does not mean that plaintiffs are entitled to all

   information they request at the notice stage. Nonetheless, the telephone numbers are

   relevant. As plaintiffs state, telephone numbers can be used to track down the address

   of a putative collective member whose mailed notice is returned as undeliverable. See

   Docket No. 57 at 9. The Court finds that the name, address, email address, and

                                                10
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 11 of 12




   telephone number of putative collective members are sufficient to ensure that proper

   notice is given.

          III. CONCLUSION

          For the foregoing reasons, it is

          ORDERED that:

          1. This action shall be conditionally certified as a collective action pursuant to 29

   U.S.C. § 216(b). The collective action members are defined as follows:

          all hourly, non-exempt employees who worked for Defendant in the State of
          Colorado any time within three years of the filing their written consent through
          final disposition of this case, who were eligible for but did not receive overtime
          compensation on account of Defendant’s payment policies and practices.

          2. Plaintiffs are authorized to act as the representative for the collective action

   members, and plaintiffs’ counsel is authorized to act as counsel for the collective.

          3. Subject to the modifications set forth above, the revised proposed Notice

   [Docket No. 57-2] is approved.

          4. The reminder notice [Docket No. 43-7] is approved.

          5. Within twenty five days, defendant shall provide to plaintiffs’ counsel the

   names, mailing addresses, telephone numbers, and e-mail addresses of all putative

   members of the FLSA collective action in an electronically readable format.

          6. Within thirty days after receiving this list from defendant, plaintiffs shall send

   the Notice by First Class U.S. Mail and email to the last known address of each of the

   individuals identified on the above-referenced list.

          7. Within ninety days from the postmark date of the Notice, any individual to

   whom notice is sent shall “opt in” by returning the necessary documents to plaintiffs’


                                                11
Case 1:19-cv-03540-PAB-STV Document 68 Filed 03/22/21 USDC Colorado Page 12 of 12




   counsel.

          8. Fifteen days prior to the close of the opt-in period, plaintiffs shall send the

   reminder Notice by First Class U.S. Mail and email to the last known address to any

   individual identified on the above-referenced list who has not yet opted-in or contacted

   plaintiffs’ counsel.



          DATE March 22, 2021.


                                              BY THE COURT:


                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




                                                12
